DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 21-23, 26, 29-30, 34-37, 39-40 and added new claims 41-45 filed on 04/28/2022.
The rejection of claims 39-40 under 35 U.S.C. §101 is withdrawn in view of Applicant’s amendment in claims 39 and 40. 
Claims 21-45 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 21, 29, 35, 37, 39, 40 the closest prior art reference to Thudor et al. (U.S. 2020/0380765 A1) in view of Moriya (U.S. 2011/0074785 A1) have been made of record as teaching: obtain information of a three-dimensional scene and determine a two-dimensional projection plane for the scene (Thudor, [0102], Fig. 4,[0111]; encode the two-dimensional projection plane (Thudor, [0024]); determine a first projection direction for a first part of the two-dimensional projection plane and a at least a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction (Moriya, Fig. 2, [0031], Fig. 9, [0036]); 
 	However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to 
Claims  21, 35, 39:
determine a first concentration of at least one first projection direction for a first part of the two-dimensional projection plane, based on a determined first quality level to project a first part of the scene; 
determine a second concentration of at least one second projection direction for a second part of the two-dimensional projection plane, based on a determined second quality level to project a second part of the scene; wherein the first concentration of the at least one first projection direction is higher than the second concentration of the at least one second projection direction, in response to the first quality level being higher than the second quality level; wherein the first projection direction for the first part of the two-dimensional projection plane is different from the second projection direction for the second part of the two-dimensional projection plane;
Claims 35, 37, 40:
decode information of at least a first concentration of at least one first projection direction for a first part of the two-dimensional projection plane, based on a determined first quality level to project a first part of the scene; 
decode information of a second concentration of at least one second projection direction for a second part of the two-dimensional projection plane, based on a determined second quality level to project a second part of the scene; wherein the first concentration of the at least one first projection direction is higher than the second concentration of the at least one second projection direction, in response to the first
quality level being higher than the second quality level; wherein the first projection direction for the first part of the two-dimensional projection plane is different from the second projection direction for the second part of the two-dimensional projection plane;
Claims 22-28, 30-34, 36, 38 and 41-45 are allowable because they are depended on claims 21, 29, 35 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Nakagami et al. (US 2021/0174559 A1) and Kaufman et al. (US 2004/0125103 A1) and Izumi (US 2019/0304160 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        


/SING-WAI WU/Primary Examiner, Art Unit 2611